Citation Nr: 9932702	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, 
in the amount of $548.25.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran apparently served on active duty from June 1964 
to June 1966.  He died in December 1985.  The appellant is 
his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A preliminary review of the record shows that the RO denied 
the appellant's request for a waiver of recovery of an 
overpayment of DEA benefits because she submitted her 
application more than 180 days after her receipt of notice of 
the indebtedness.  Under applicable law, a request for waiver 
of recovery of an overpayment of any benefit will be 
considered only if received within 180 days following the 
date of notice of the indebtedness, and notice of the right 
to request waiver, by the VA to the debtor.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.963 (1999).

The record includes letters dated May and November 1997 in 
which the RO informed the appellant of the discontinuance of 
her educational benefits and of her rights regarding that 
matter.  The November 1997 letter also informed the appellant 
that she would receive further information if an overpayment 
had been created.  In a statement received by the RO in 
October 1997, the appellant explained that she had withdrawn 
from school due to medical and financial difficulties.  In 
January 1998, the appellant requested a waiver of recovery of 
overpayment of her DEA benefits.

In a rating decision issued in January 1998, the RO informed 
the appellant that her request for waiver of recovery of 
overpayment was denied because she had filed her application 
more than 180 days from the date of notification of 
indebtedness.  The RO stated that the appellant had been 
informed of her waiver rights by letter dated June 7, 1997.  
However, the Board finds that such letter is not contained in 
the claims folder.  In addition, the claims folder contains 
no additional or corroborating evidence that such notice was 
sent to the appellant.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides a new procedure for waiver requests referred by 
the Veterans Benefits Administration Debt Management Center 
(DMC) to the Committees on Waivers and Compromises.  In any 
decision where the timeliness of a waiver request is at 
issue, the DMC will provide verification of the date on which 
the initial notice of indebtedness and the right to request 
waiver were sent to the debtor.  The DMC will provide this 
verification by following specific procedural steps 
identified in the bulletin.  See OF Bulletin 99.GC1.04 (May 
14, 1999).  The Board finds that, in the present case, the 
DMC did not provide the verification necessary to ensure that 
the appellant did, in fact, receive notice of indebtedness in 
June 1997.

Therefore, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims file the following 
documentation: (a) a signed, written 
certification from DMC identifying the 
date of dispatch of notice of 
overpayment; (b) a printout of the screen 
from the Centralized Accounts Receivable 
Online System that indicates the date of 
dispatch of the DMC's initial notice to 
the appellant, with an accompanying 
statement explaining the details of the 
screen; (c) a copy of the type of form 
letter sent to the appellant; and (d) a 
copy of any correspondence received from 
the appellant in response to the initial 
notice of indebtedness and the right to 
request waiver. See OF Bulletin 99.GC1.04 
(May 14, 1999).  In the event that the RO 
cannot obtain all of the aforementioned 
information, it should so document in the 
claims file.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case, and be afforded 
the appropriate length of time in which 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence 

she desires to have considered in connection with her current 
appeal.  No action is required of the appellant until she is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

